     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 1 of 17 Page ID
                                      #:67853


 1    Brendan M. Ford (SBN 224333)
      bford@FordDiulio.com
 2    Kristopher P. Diulio (SBN 229399)
      kdiulio@FordDiulio.com
 3    Olivia S. Cannon (SBN 315553)
      ocannon@FordDiulio.com
 4    FORD & DIULIO PC
      650 Town Center Drive, Suite 760
 5    Costa Mesa, California 92626
      Telephone: (714) 450-6830
 6    Facsimile: (844) 437-7201
 7 Attorneys for Defendants
   ANDREW NILON, SAM PFLEG,
 8 MATTHEW DRONKERS, TAYLOR
   DEMULDER, SAM SCHOONOVER, and
 9 GIOVANNI SANDOVAL
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12

13 NATURAL IMMUNOGENICS CORP., a Case No. 8:15-cv-02034-JVS-JCG
   Florida corporation,
14                               DEFENDANTS’ OBJECTIONS TO
               Plaintiff,        THE SPECIAL MASTER’S ORDER
15                               IN DOCKET NO. 945 (ORDER
       v.                        DENYING APPLICATION TO
16                               REDACT AND FILE DOCUMENTS
   NEWPORT TRIAL GROUP, et al.,  UNDER SEAL)
17
                  Defendants.                   [HEARING REQUESTED]
18
19                                              Complaint Filed: December 7, 2015
                                                Trial Date:      November 3, 2020
20    AND RELATED COUNTERCLAIMS
21

22

23

24

25

26

27

28

                           DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 2 of 17 Page ID
                                      #:67854


 1    I.    INTRODUCTION
 2          Defendants Sam Schoonover (“Schoonover”) and Newport Trial Group (“NTG”)
 3    (collectively “Defendants”) submit the following objections to the Special Master’s
 4    Order (Dkt. 945) denying the application to redact the Rule 37-1 Joint Stipulation on
 5    Plaintiff Natural Immunogenics Corp.’s (“NIC”) supplemental crime-fraud motion and
 6    to file documents therein under seal. Specifically, Defendants request that the Court:
 7                 a) Sustain their objections to the Special Master’s Order denying the
 8                    application to redact and seal, and that the Court find that the
 9                    “Protected Material” in portions of NIC’s latest discovery motion (see
10                    Dkt. 916-1 [Under Seal Motion]), along with Exhibit 8 (Dkt. 916-2),
11                    Exhibit 12 (Dkt. 916-3) and Exhibit 14 (Dkt. 916-4) thereto), should be
12                    redacted and filed under seal; and
13                 b) Sustain their objections to the Special Master’s Order denying
14                    Defendants’ request for reasonable expenses, and the Court find that
15                    Defendants should be awarded reasonable expenses for having to
16                    oppose NIC’s challenges to the application to seal and redact, as well as
17                    for preparing these objections.
18          On March 5, 2020, this Court issued an Order allowing NIC to file a
19    supplemental motion to compel further discovery based on the crime-fraud exception to
20    the attorney-client privilege. (See Dkt. 902.) NIC then drafted and circulated its portion
21    of the Rule 37-1 Joint Stipulation on that discovery motion. NIC’s portion of the Joint
22    Stipulation included specific references to exhibits designated as “CONFIDENTIAL”
23    under the Protective Order (Dkt. 87) in this case. (See Dkts. 915-916, along with
24    Exhibit 8 (Dkt. 916-2), Exhibit 12 (Dkt. 916-3) and Exhibit 14 (Dkt. 916-4).) Hence,
25    NIC as the moving party, but acting on behalf of Defendants, submitted an application
26    to redact and seal portions of the Rule 37-1 Joint Stipulation and to file Exhibit 8, 12
27    and 14 to the Joint Stipulation under seal under Local Rule 79-5.2.2(b). (Dkt. 916.)
28    Thereafter, the parties filed a joint brief with their respective arguments on whether the
                                                  -1-
                             DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 3 of 17 Page ID
                                      #:67855


 1    Rule 37-1 Joint Stipulation and exhibits should be redacted and sealed (Dkt. 935), along
 2    with declarations from Brendan M. Ford (Dkt. 935-1) and David J. Darnell (Dkt. 935-
 3    2). On April 16, 2020, the Special Master issued an Order denying the application to
 4    redact and seal and denying Defendants’ request for reasonable expenses. (Dkt. 945).
 5          The Special Master’s recent Order is erroneous for two reasons.
 6          First, because the Order is contrary to multiple prior Orders from this Court
 7    approving both (a) the designation of privileged documents as “CONFIDENTIAL”
 8    (notwithstanding the Court compelling production based on an exception to privilege),
 9    and (b) the redaction and filing of said documents under seal before this Court. (See
10    Dkts. 396, 587 and 926).
11          Second, because Defendants not only met the “good cause” standard to redact
12    and seal the documents at issue (which is all that is required on NIC’s non-dispositive
13    discovery motion), but also provided a compelling reason (even though that is not the
14    required standard for Defendants here) to do so and protect these materials from public
15    view. Given Defendants’ continuing assertion of privilege, public disclosure on the
16    Court’s docket would effectively destroy not only confidentiality, but also eviscerate
17    Defendants’ rights to seek further review of—and relief from—the Order on appeal.
18          Accordingly, Defendants respectfully request that this Court review the Special
19    Master’s ruling under the appropriate standard and sustain their objections as described
20    below.
21    II.   ARGUMENT
22          Under Federal Rule of Civil Procedure 53(f)(3) and (4), the Court is required to
23    review all objections to the Special Master’s findings of fact and conclusions of law de
24    novo. See FED. R. CIV. PRO. 53(f)(3) and (4). To the extent the Court does not intend to
25    sustain Defendants’ objections outright, Defendants hereby request a hearing. See FED.
26    R. CIV. PRO. 53(f)(1).
27    ///
28    ///
                                                 -2-
                               DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 4 of 17 Page ID
                                      #:67856


 1          A.     This Court Has Repeatedly Found that Privileged Documents Subject
 2                 to Compelled Production Shall Maintain Their “Protected Status” by
 3                 Being Designated as “CONFIDENTIAL” and Through Filing with
 4                 Redactions and Under Seal.
 5          There is no dispute that Exhibits 8, 12, and 14 (Dkts. 916-1, 916-2, 916-3 and
 6    916-4) in NIC’s latest discovery motion were previously designated as
 7    “CONFIDENTIAL” under the terms of the Protective Order (Dkt. 87). However, the
 8    Special Master concluded that each of these three exhibits “are documents that the
 9    Court specifically found come within the crime-fraud exception to the attorney-client
10    privilege and work product doctrine, after conducting in camera review. (Dkt. No.
11    659).” According to the Special Master, this means the Exhibits are not privileged –
12    and should never have been designated ‘Confidential’ under the Protective Order.”
13    (Dkt. 945 at 5.)
14          Respectfully, this conclusion by the Special Master is factually erroneous and
15    legally improper as it seeks to hastily extinguish Defendants’ important rights on
16    appeal, all of which are expressly reserved.
17                 1.    Documents Subject to Compelled Production Are Still Protected
18                       and Should Maintain their “Protected Status” in Public Filings
19                       before this Court
20          The fact that a document has been subject to compelled production based on an
21    exception to the attorney-client privilege does not mean the document was never
22    privileged to begin with. It also does not mean that any and all claims of privilege—
23    including rights to seek further review and relief on appeal—are now extinguished or
24    mooted. Nor does it mean that such documents never should have been designated
25    “CONFIDENTIAL” in the first place. Instead, because there are important rights that
26    must be protected on appeal, the parties and the Court are able to avail themselves of
27    the Protective Order and other related procedures, including redaction and filing under
28    seal. Consistent with these principles, this Court has repeatedly ruled that privileged
                                                  -3-
                             DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 5 of 17 Page ID
                                      #:67857


 1    documents subject to compelled production shall maintain their “protected status” and
 2    shall appropriately be designated as “CONFIDENTIAL” under the Protective Order,
 3    and that said materials shall also properly be redacted and filed under seal before the
 4    Court. (See e.g. Dkts. 396, 587 and 926).
 5          The first such ruling came in Docket 396, which was issued in response to the
 6    Court’s Order from June 19, 2017 (Dkt. 348) where the Court requested that the parties
 7    submit “proposed orders governing the protected status of the documents to be
 8    disclosed under the Court’s aforementioned [crime-fraud] orders.” (Dkt. 396 at 2.) In
 9    order to preserve the “the protected status of the documents to be disclosed,” the Court
10    ordered that the privileged Continuity document “subject to disclosure under the
11    Court’s May 2, 2017 Order shall be designated ‘Confidential’ under the existing
12    stipulated protective order governing discovery in this case.” (Dkt. 396.) In other
13    words, the Court found that the protected status of privileged documents should be
14    maintained, notwithstanding an order compelling their production under the crime-
15    fraud exception. (Id.)1
16          The second such ruling came in Docket 587, where the Special Master found
17    “good cause” and ordered that the privileged “Continuity Products Email” and language
18    in NIC’s brief quoting from that document shall be redacted and filed under seal. There,
19    the Special Master found that “the proper standard to apply to Plaintiff’s motion is the
20    ‘good cause’ standard in Rule 26(c), rather than the compelling reasons standard, noting
21    that the eleven documents and redactions in the proposed Joint Stipulation relate solely
22    to a discovery dispute which, at this time, does not even tangentially relate to the merits
23    of the pending RICO action.” (Dkt. 587 at 3.) Hence, in such a non-dispositive
24    1 See also Dkt. 348-1 at 15 (where the Court expressly held that a crime-fraud ruling is
25    not a determination of “dispositive merits issues,” that “the Court has only determined
      that (1) NIC proffered sufficient evidence to receive an in camera review and (2) that
26    evidence, combined with the Court’s in camera review, shows that it is more likely than
      not that the Document falls under the crime-fraud exception to the attorney-client
27    privilege,” that “any attempt by NIC to extend this factual determination to other areas
      of the litigation will likely require a further evidentiary showing,” and that “this order
28    has not prematurely decided the NTG Defendants’ case.”)
                                                  -4-
                                DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 6 of 17 Page ID
                                      #:67858


 1    discovery motion (like NIC’s latest motion here), there was good cause to seal and
 2    redact, and not destroy confidentiality by making those documents publicly available on
 3    the Court’s docket. (Id.)
 4          The third such ruling came most recently in Docket 926. There, the Court found
 5    that there was good cause to redact and seal references by NIC’s counsel to the content
 6    of privileged documents that were disclosed before the reporter at a hearing before the
 7    Court on March 2, 2020. (Dkt. 926.) Importantly, the very privileged material that the
 8    Court found good cause to redact and seal in Docket 926 was the content of a text
 9    message from Schoonover, which itself is one of the Schoonover text messages that
10    comprise Exhibit 8 (Dkt 916-2) in NIC’s latest discovery motion (Dkts. 915, 916 and
11    916-2). In Docket 926, this Court ordered that references to the Schoonover text
12    message in the transcript of proceeding from March 2, 2020, “shall be redacted to
13    preserve and protect the confidentiality of the documents described, where were
14    designated as ‘CONFIDENTIAL’ under the Protective Order in this case.” (Dkt. 926.)
15    The Court’s exact reasoning in Docket 926 applies to Exhibits 8, 12 and 14, and all
16    references or descriptions of the content of those exhibits in NIC’s motion (collectively,
17    the “Protected Material”). The Protected Material should also be redacted and filed
18    under seal because the documents were designated as “CONFIDENTIAL” under the
19    Protective Order in this case.
20          Obviously, if documents that were compelled to be produced automatically
21    meant that the documents are not privileged and should not have been marked
22    “CONFIDENTIAL” (as stated by the Special Master in Docket 945), then there would
23    have been no reason for the Court to have previously ordered other compelled
24    documents to be appropriately marked “CONFIDENTIAL” under the terms of the
25    Protective Order. (See Dkt. 396.) Based on the prior Orders, this Court has recognized
26    that while a document may be compelled to be produced, it should continue maintain its
27    protected status as “CONFIDENTIAL” under the Protective Order. And, under the
28    terms of the Protective Order, the Court has found that for any document designated as
                                                 -5-
                             DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 7 of 17 Page ID
                                      #:67859


 1    “CONFIDENTIAL” by the parties “there is good cause why it should not be part of the
 2    public record of this case.” (Dkt. 87 at 3, §1(B).)
 3          Here, it is important that the materials in NIC’s discovery motion are all subject
 4    to continuing claims of privilege (see Dkts. 935-1 at 4, ¶8(a) and 935-2 at 4, ¶¶8(a)-(b)
 5    [Declarations from Defendants’ counsel stating these documents and all references to
 6    their conduct are “subject to continuing claims of privilege pending appeal after a final
 7    judgment or appealable order in this case.”]), notwithstanding the Court’s compelled
 8    production orders. This is especially important for appellate purposes because the
 9    propriety of those orders can only be reviewed on appeal after a final judgment or
10    appealable order. Indeed, as noted by the United States Supreme Court in U.S. v.
11    Jicarilla Apache Nation 564 U.S. 162 (2011), where documents were compelled to be
12    produced by a lower court, the documents were produced “under a protective order that
13    prevents disclosure to third parties until the case is resolved by the Court.” Id. at 169,
14    n. 2. The Supreme Court went on to hold that the “Government’s compliance with the
15    production order does not affect our review. Our decision may still provide effective
16    relief by preventing further disclosure and by excluding the evidence from trial.” Id.
17          In this case, it is undisputed that the Protected Materials, including those
18    materials subject to compelled production by the Court, have been designated as
19    “CONFIDENTIAL” in order to preserve the protected status of those documents on
20    appeal. And there is no question that both NIC and the Court have full access to all
21    documents referenced in NIC’s motion. As such, the only question is whether such
22    information should also be published to the Court’s docket, and available to the general
23    public. Because (a) NIC filed the Protected Material as part of a non-dispositive
24    discovery motion, (b) publicly docketing the Protected Material would destroy
25    confidentiality, and (c) publicly docketing the Protected Material would eviscerate
26    Defendants’ rights to seek further review and relief on appeal, Defendants’ objections
27    should be sustained.
28
                                                  -6-
                             DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 8 of 17 Page ID
                                      #:67860


 1                 2.     NIC, the Party Seeking Disclosure of Documents Previously
 2                        Marked “CONFIDENTIAL” Under the Protective Order, Has
 3                        the Burden Of Showing Compelling Reasons to Disclose
 4                        Documents, But Has Not Met its Burden.
 5          The Protected Material at issue was previously marked “CONFIDENTIAL”
 6    under the Protective Order. (Dkt. 87.) In issuing the Protective Order, the Court
 7    expressly contemplated that for any document designated as “CONFIDENTIAL” by the
 8    parties, “there is good cause why it should not be part of the public record of this case.”
 9    (Dkt. 87 at 3, §1(B).) Thus, the plain language of the Protective Order supports a
10    finding that there is good cause to redact, seal and keep this Protected Material from
11    becoming publicly disclosed. Further, in the context of a non-dispositive discovery
12    motion, NIC has the burden to present compelling reasons why these documents
13    previously sealed by the Court in its Protective Order should now be made public.
14          In Phillips ex rel. Estates of Byrd v. General Motors Corp. (“Phillips”), the
15    Ninth Circuit held that “when a party attaches a sealed discovery document to a non-
16    dispositive motion, the usual presumption of the public’s right of access is rebutted, so
17    that the party seeking disclosure must present sufficiently compelling reasons why the
18    sealed discovery document should be released.” Phillips 307 F.3d 1206, 1213 (9th Cir.
19    2002). In so holding, the Ninth Circuit reasoned that when a court grants a protective
20    order to seal documents during discovery, “it already has determined that ‘good cause’
21    exists to protect this information from being disclosed to the public by balancing the
22    needs for discovery against the need for confidentiality.” Id. The Ninth Circuit
23    remanded the matter to determine whether the party seeking disclosure had presented
24    sufficient compelling reasons to lift the protective order in place and to make the
25    material sought public. Id. at p. 1214.
26          Subsequent Ninth Circuit authority supports the holding in Phillips. For example,
27    in Foltz v. State Farm Mut. Auto. Ins. Co. (“Foltz”), the Ninth Circuit cited its prior
28    holding in Phillips with approval in discussing the different standards for sealing
                                                  -7-
                             DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 9 of 17 Page ID
                                      #:67861


 1    documents in dispositive versus non-dispositive motions. Foltz, 331 F.3d 1122 (9th Cir.
 2    2003). There, the Ninth Circuit again agreed that “when a party attaches a sealed
 3    discovery document to a nondispositive motion, the usual presumption of the public’s
 4    right of access is rebutted.” Foltz at 1135. The Ninth Circuit in Foltz also went on to
 5    state that in Phillips, “[w]e reasoned that the presumption of access was rebutted
 6    because when a court grants a protective order for information produced during
 7    discovery, it already has determined that ‘good cause’ exists to protect this information
 8    from being disclosed to the public by balancing the needs for discovery against the need
 9    for confidentiality.” Id. Thus, the Ninth Circuit found that applying “the presumption of
10    access in such a circumstance would undermine a district court’s power to fashion
11    effective protective orders. In short, ‘good cause’ suffices to warrant preserving the
12    secrecy of sealed discovery material attached to nondispositive motions. As we noted
13    previously, to have been sealed at all, the discovery material in this case should have
14    met the “good cause” standard of Rule 26(c).” Id.
15          Similarly, in Kamakana v. City and County of Honolulu (“Kamakana”), the
16    Ninth Circuit cited with approval to both Phillips and Foltz in holding that the Ninth
17    Circuit has “‘carved out an exception to the presumption of access to judicial records…
18    for a ‘sealed discovery document [attached] to a non-dispositive motion,’ such that the
19    usual presumption of the public’s right of access is rebutted. There are, as we explained
20    in Foltz, good reasons to distinguish between dispositive and non-dispositive motions.”
21    Kamakana 447 F.3d 1172, 1179 (9th Cir. 2006) [citations omitted]. Accordingly, the
22    Ninth Circuit in Kamakana found that “[i]n sum, we treat judicial records attached to
23    dispositive motions differently from records attached to non-dispositive motions. Those
24    who seek to maintain the secrecy of documents attached to dispositive motions must
25    meet the high threshold of showing that ‘compelling reasons” support secrecy. A ‘good
26    cause’ showing under Rule 26(c) will suffice to keep sealed records attached to non-
27    dispositive motions.” Id. at 1180 (citations omitted).
28
                                                 -8-
                             DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 10 of 17 Page ID
                                      #:67862


 1           In her Order, the Special Master cited to Ctr. for Auto Safety v. Chrysler Grp.,
 2     LLC, 809 F.3d 1092 (9th Cir. 2016) (“Ctr. for Auto Safety”) for the proposition that
 3     there is not a bright line rule between dispositive and non-dispositive motions, and that
 4     “[m]ost litigation in a case is not literally ‘dispositive,’ but nevertheless involves
 5     important issues and information to which our case law demands the public should have
 6     access.” (Dkt. 945 at 5, citing Ctr. for Auto Safety, 809 F.3d at 1097.) The Special
 7     Master then went on to cite Ctr. for Auto Safety for the proposition that, “[t]he focus in
 8     all of our cases is on whether the motion at issue is more than tangentially related to the
 9     underlying cause of action…. [P]lenty of technically nondispositive motions … are
10     strongly correlative to the merits of a case.” Id. But here, the Ninth Circuit’s
11     observations in Ctr. for Auto Safety do not convert NIC’s latest discovery motion (even
12     one based on the crime-fraud exception) into a dispositive motion (which it is not2) that
13     would require a different analysis than that provided under Phillips, Foltz, and
14     Kamakana whereby “the usual presumption of the public’s right of access is rebutted.”
15     Kamakana, 447 F.3d at 1179. A closer review of the facts and issues in Ctr. for Auto
16     Safety further confirms this.
17           In Ctr. for Auto Safety, the Ninth Circuit held that when a third party intervened
18     in an action to unseal documents attached to a motion for preliminary injunction, such a
19     motion was not literally dispositive, but was “more than tangentially related to the
20     underlying cause of action,” and therefore required a higher standard for initially
21     sealing the documents. Ctr. for Auto Safety, 809 F.3d at 1099. Importantly, however,
22     the Ninth Circuit noted that what is “particularly relevant” is that “a motion for
23     preliminary injunction frequently requires the court to address the merits of a case,
24     which often includes the presentation of substantial evidence.” Id. Thus, the Ninth
25     Circuit ruled that because preliminary injunctions have been utilized to “test the
26     boundaries of equal protection; police the separation of powers in times of domestic
27
    See Dkt. 348-1 at 15 (where this Court held that a crime-fraud ruling is not a
       2

28 determination of “dispositive merits issues”)
                                                    -9-
                               DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 11 of 17 Page ID
                                      #:67863


 1     and global instability; protect one of our most valuable rights, the right to retain United
 2     States citizenship; and even determine life or death,” that “these impactful motions
 3     should not be categorically shielded from the public right of access.” Id. at 1011. In
 4     reaching its holding in Ctr. for Auto Safety, the Ninth Circuit also cited with approval
 5     cases from other circuits, including a case from the Second Circuit for the proposition
 6     that “[d]ocuments submitted to the court exist on a ‘continuum,’ spanning those that
 7     play a role in ‘determining litigants’ substantive rights,’ which are afforded ‘strong
 8     weight,’ to those that play only a ‘negligible role in performance of Article III duties ...
 9     such as those passed between the parties in discovery,’ which lie ‘beyond the
10     presumption’s reach.’ Id. at 1099-1100 [citing United States v. Amodeo, 71 F.3d 1044,
11     1048 (2d Cir.1995)].
12             Here, NIC’s motion is a non-dispositive discovery motion that is in no way
13     comparable to a dispositive motion for summary judgment, or a preliminary injunction
14     that is “more than tangentially related to the litigation.” Ctr. for Auto Safety, 809 F.3d at
15     1099. Instead, if documents submitted to the court indeed exist on a “continuum,”
16     discovery motions are at the far end of that continuum, and that where, as here, the
17     Court has already found good cause to keep the documents “CONFIDENTIAL” under
18     the terms of the Protective Order, this showing “will suffice to keep sealed records
19     attached to non-dispositive motions.” Kamakana, 447 F.3d at 1180. The burden is
20     therefore on NIC, as “the party seeking disclosure must present sufficiently compelling
21     reasons why the sealed discovery document should be released.” Phillips 307 F.3d at
22     1213.
23             All of NIC’s crime-fraud motions were brought under Federal Rule of Evidence
24     104, and asked the Court to decide a “preliminary question” about the existence of a
25     privilege. In making these determinations, the Court is not bound by the rules of
26     evidence—and has acknowledged as much. (See Dkt. 659 at 8 [referencing “this rule”
27     in Fed. R. Evid. 104 and finding: “In seeking to vitiate the attorney-client privilege
28     pursuant to the crime-fraud exception, a party may use ‘any relevant evidence, lawfully
                                                   - 10 -
                               DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 12 of 17 Page ID
                                      #:67864


 1     obtained, that has not been adjudicated to be privileged.’ United States v. Zolin, 491
 2     U.S. 554, 575 (1989). Thus, the Court overrules the NTG Defendants’ objections
 3     because [the Court] does not have to disregard otherwise inadmissible evidence in
 4     determining the scope of the privilege.”)
 5           Because the Court is only making a preliminary discovery determination, and its
 6     findings are not even subject to the rules of evidence (which was a critical factor in Ctr.
 7     for Auto Safety, 809 F.3d at 1099 [referencing requirement of “substantial evidence”]),
 8     the Court’s crime-fraud rulings are not dispositive on any factual or ultimate issue to be
 9     decided by the jury at trial. Thus, while NIC may now self-servingly try to give the
10     crime-fraud rulings more weight than they are entitled, this Court has repeatedly held
11     that its crime-fraud findings are only for purposes of discovery, and are neither
12     dispositive nor on the merits. See Dkt. 348-1 at 15 (expressly holding that a crime-fraud
13     ruling is not a determination of “dispositive merits issues,” that “the Court has only
14     determined that (1) NIC proffered sufficient evidence to receive an in camera review
15     and (2) that evidence, combined with the Court’s in camera review, shows that it is
16     more likely than not that the Document falls under the crime-fraud exception to the
17     attorney-client privilege,” that “any attempt by NIC to extend this factual determination
18     to other areas of the litigation will likely require a further evidentiary showing,” and
19     that “this order has not prematurely decided the NTG Defendants’ case.”)
20           Similarly, and more recently, the Court again confirmed this point on August 2,
21     2019, as follows:
22                  [MR. DARNELL:] … We don’t want to try this on a discovery motion
23                  based upon declarations and affidavits from counsel with all due respect.
24                  We want to try this case based on the rules of evidence before the jury.
25                  Again, these are Rule 104 preliminary determinations as to the existence of
26                  privilege. So for counsel to stand up here and initiate some kind of
27                  draconian findings by the Court as if that’s the end all, I think that is
28                  inappropriate. I respectfully disagree.
                                                   - 11 -
                              DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 13 of 17 Page ID
                                      #:67865


 1                  That’s what we have trials for, Your Honor, and that’s what we look
 2                  forward to having.
 3                  …
 4                  THE COURT: Well, obviously the fact that the Court orders production of
 5                  the documents just sets the bounds of documentary evidence, but it doesn’t
 6                  carry any necessary foregone conclusion in terms of what the jury is going
 7                  to do.
 8     (See Transcript of August 2, 2019 hearing at 32:15-24 and 34:5-9.)
 9           Because of this, and because the Court has already found “good cause” exists to
10     protect this information (by already approving the Protective Order for privileged
11     documents subject to compelled production and by also finding good cause for the
12     redactions and sealing of such records), the onus here is on the party seeking to disclose
13     the Protected Material (NIC) to present sufficiently compelling reasons why those
14     documents need to be publicly disclosed. See Phillips 307 F.3d at 1213.
15                  3.       NIC Cannot Meet its Burden of Showing Compelling Reasons to
16                           Make the Protected Materials Publicly Available When the
17                           Court Has Already Found Good Cause to Protect, Seal and
18                           Redact Other Identical “CONFIDENTIAL” Information.
19           The Court has already ordered that for any Protected Material marked
20     “CONFIDENTIAL”, “there is good cause why it should not be part of the public record
21     of this case.” (Dkt. 87, p. 3; see also Dkts. 386, 587 and 926.) Further, and in the
22     context of NIC’s latest non-dispositive discovery motion, the burden is on NIC to
23     present compelling reasons why protections under the Protective Order should be put
24     aside and why the Protected Material must now be made publicly available. NIC is
25     unable to meet its burden. The Special Master’s order was therefore in error, and the
26     Protected Material should be redacted and sealed.
27           At the same time, there is good cause for each of the three exhibits at issue in the
28     Motion, and each of the references to the content of those exhibits, to be redacted and
                                                  - 12 -
                                DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 14 of 17 Page ID
                                      #:67866


 1     sealed. As detailed in the declarations of defense counsel submitted to the Special
 2     Master (see Dkts. 935-1 and 935-2), each of the three exhibits that were marked
 3     “CONFIDENTIAL” are privileged documents. Specifically, Exhibit 8 is a series of text
 4     messages between defendant Schoonover and a representative of his attorneys, which
 5     are therefore privileged. (Dkt. 935-1 at 3.) Exhibit 12 is an email and attachment
 6     exchanged between Ferrell, an attorney, and his consultant, which is likewise
 7     privileged. (Dkt. 935-2 at 3.) And like Exhibit 12, Exhibit 14 is a privileged internal
 8     email exchange at NTG between its attorneys and consultants. (Id.)
 9           While such documents were subject to orders compelling their production in this
10     case, they were still marked “CONFIDENTIAL,” and they are still subject to
11     continuing claims of privilege pending appeal—an appeal which can only occur after a
12     final judgment or appealable order in this case. At the same time, any public disclosure
13     now through the public docketing of these materials would destroy not only
14     confidentiality, but also seriously threaten Defendants’ rights to seek further review and
15     relief on appeal. For this additional reason, there is good cause to redact and seal, and
16     no compelling reason not to do so. Defendants’ objections should be sustained.
17           B.     The Protected Material Should be Redacted and Sealed to Preserve
18                  the Status Quo Pending a Final Judgment or Appealable Order
19           Finally, it is imperative that the Protected Material in NIC’s discovery motion
20     continue to be protected through redaction and under seal filings before this Court,
21     particularly since the parties will not have a chance to address the merits of those
22     production orders and related rulings by this Court until after a final judgment or
23     appealable order. Such a ruling would also be consistent with Supreme Court precedent
24     holding that when documents are subject to compelled production, they should be
25     produced (as has been done in the case) “under a protective order that prevents
26     disclosure to third parties until the case is resolved by the Court.” U.S. v. Jicarilla
27     Apache Nation 564 U.S. 162, 169, n. 2 (2011) (further holding that “Government’s
28     compliance with the production order does not affect our review. Our decision may still
                                                   - 13 -
                               DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 15 of 17 Page ID
                                      #:67867


 1     provide effective relief by preventing further disclosure and by excluding the evidence
 2     from trial.”)
 3             Accordingly, and consistent with the other prior Orders issued by the Court (see
 4     Dkts. 396, 587 and 926), the Court should find – whether based on good cause,
 5     compelling reasons, or both – that the Protected Material in NIC’s discovery motion
 6     should be redacted and filed under seal in order to preserve (and not destroy)
 7     Defendants’ rights on appeal.
 8             C.      The Special Master Erred In Not Awarding Defendants Reasonable
 9                     Expenses
10             The Special Master also erred in not awarding Defendants their reasonable fees
11     and costs in opposing NIC’s challenges to the application to redact and seal the
12     narrowly tailored portions of NIC’s supplemental crime-fraud motion. Because
13     Defendants should have prevailed on these requests before the Special Master given the
14     Court’s prior Orders and the applicable standards and authorities, Defendants request
15     that they be awarded their fees and costs in briefing those issues before the Special
16     Master, as well as in connection with these objections.
17     III.    CONCLUSION
18             The Special Master’s Order denying the application to redact and seal (Dkt. 945)
19     is contrary to multiple prior Orders from this Court finding that privileged documents
20     subject to compelled production shall maintain their “protected status.” Further, the
21     Special Master’s Order would eviscerate Defendants’ important appellate rights. For
22     these reasons, Defendants respectfully submit that there is both good cause and a
23     compelling reason to Order the redaction and filing of these protected materials under
24     seal.
25             Accordingly, Defendants respectfully request that the Court:
26                     a) Sustain their objections to the Special Master’s Order denying the
27                        application to redact and seal (Dkt. 945), and that the Court find that
28                        the “Protected Material” in portions of NIC’s latest discovery motion
                                                     - 14 -
                                  DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 16 of 17 Page ID
                                      #:67868


 1                   (see Dkt. 916-1 [Under Seal Motion]), along with Exhibit 8 (Dkt. 916-
 2                   2), Exhibit 12 (Dkt. 916-3) and Exhibit 14 (Dkt. 916-4) thereto, should
 3                   be redacted and filed under seal; and
 4                b) Sustain their objections to the Special Master’s Order denying
 5                   Defendants’ request for reasonable expenses, and the Court find that
 6                   Defendants should be awarded reasonable expenses for having to
 7                   oppose NIC’s challenges to the application to seal and redact, as well as
 8                   for preparing these objections.
 9
10
       Dated: April 23, 2020                 FORD & DIULIO PC
11

12

13
                                             By: /s/ Brendan M. Ford
                                                 Brendan M. Ford
14
                                                 Kristopher P. Diulio
                                                 Olivia S. Cannon
15                                               Attorneys for Defendant SAM
16
                                                 SCHOONOVER

17
       Dated: April 23, 2020                 CALLAHAN & BLAINE APLC
18
19
                                             By: /s/ David J. Darnell
20                                               David J. Darnell
21                                               Attorneys for Defendants/Counterclaimants
                                                 NEWPORT TRIAL GROUP and
22                                               SCOTT J. FERRELL
23

24

25

26

27

28
                                                 - 15 -
                               DEFENDANTS’ OBJECTIONS TO DOCKET NO. 945
     Case 8:15-cv-02034-JVS-JCG Document 963 Filed 04/23/20 Page 17 of 17 Page ID
                                      #:67869


 1                                CERTIFICATE OF SERVICE
 2           I hereby certify that on April 23, 2020, I electronically filed the foregoing
 3     DEFENDANTS’ OBJECTIONS TO THE SPECIAL MASTER’S ORDER IN
 4     DOCKET NO. 945 (ORDER DENYING APPLICATION TO REDACT AND
 5     FILE DOCUMENTS UNDER SEAL) with the Clerk of the Court using the CM/ECF
 6     system which will send notification of such filing via electronic mail to all counsel of
 7     record.
 8
                                             /s/ Olivia S. Cannon
 9
                                             Olivia S. Cannon
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                       CERTIFICATE OF SERVICE
